Citation Nr: 0517053	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to September 30, 1999, 
for the award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1977 to March 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was scheduled for a video 
conference hearings before the Board in June 2002 and May 
2005, but failed to appear.  Therefore, his request for a 
Board hearing must be considered withdrawn.  


FINDINGS OF FACT

1.  A claim for TDIU was received from the veteran on April 
18, 2000.

2.  The criteria for TDIU were first met on September 30, 
1999.


CONCLUSION OF LAW

An effective date prior to September 30, 1999, for the award 
of TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5101(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in May 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The May 2004 letter advised the 
veteran to let VA know if there is "any other evidence or 
information" that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2000.  Notice fully complying with the provisions of 
the VCAA was not provided to the veteran until May 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran. 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

The Secretary shall adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries.  The ratings shall be based, as far 
as practicable, upon the average impairments of earning 
capacity resulting from such injuries in civil occupations. 
The schedule shall be constructed so as to provide ten grades 
of disability and no more, upon which payments of 
compensation shall be based, namely, 10 percent, 20 percent, 
30 percent, 40 percent, 50 percent, 60 percent, 70 percent, 
80 percent, 90 percent, and total, 100 percent. The Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience. However, in no event shall such a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue. 38 C.F.R. § 4.16(b).

(a) Required Information and Evidence.- Upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim. As part of that notice, the Secretary 
shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary, in accordance with section 
5103A of this title and any other applicable provisions of 
law, will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103.

(a) Duty To Assist.- 
(1) The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary. 
(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 
(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.  
38 U.S.C.A. § 5103A.

(a) Claimant Responsibility.- Except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary. 
(b) Benefit of the Doubt.- The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 
38 U.S.C.A. § 5107.

(1) General. Except as provided in paragraph (o)(2) of this 
section and §3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later. A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection. 
(2) Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o).

A specific claim in the form prescribed by the Secretary ... 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary." 38 U.S.C. § 5101(a). A claim "means a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (1997).

Analysis

The veteran essentially contends that an award of TDIU should 
be effective as of the date of his service discharge in 1990 
as he has not been gainfully employed since that time due to 
his service-connected disabilities.  No specific contentions 
have been advanced.

A review of the record shows that in an October 1990 rating 
decision service connection was granted for dysthymic 
disorder, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and hearing loss, 
evaluated as noncompensable, all effective March 14, 1990, 
the day following the veteran's separation from service. 

In June 1992, the RO granted service connection for traumatic 
arthritis of the cervical and lumbar spine and assigned a 10 
percent evaluation effective March 14, 1990.

In January 1993, the veteran submitted a statement asserting 
entitlement to classification of his neurosis as PTSD and 
entitlement to an increased rating for his service-connected 
mental disorder.  In November 1993 the veteran's claims were 
denied for failure to report to a VA examination pursuant to 
38 C.F.R. § 3.655.  The veteran did not appeal this decision 
and it became final.

An October 1997 rating decision granted service connection 
for headaches, assigned a 10 percent evaluation from January 
1992, and separate 20 percent evaluations for herniated 
nucleus pulposus of the cervical spine and degenerative disc 
disease of the lumbar spine from August 1991.  These actions 
resulted in a combined evaluation of 50 percent as of August 
1991.

A claim for an increased evaluation for the service-connected 
psychiatric disability was received from the veteran on 
September 30, 1999.  In November 1999, the evaluation 
assigned for the service-connected dysthymic disorder was 
increased to 30 percent effective July 27, 1998; the combined 
evaluation increased to 60 percent.

Following a VA psychiatric examination in March 2000, the 
evaluation for dysthymic disorder was increased to 50 
percent, effective September 30, 1999, resulting in a 
combined evaluation of 70 percent.

A claim for TDIU was received from the veteran on April 18, 
2000.  In June 2000, TDIU was granted effective September 30, 
1999. 

As noted above, a specific claim must be filed in order for 
VA benefits to be paid.  Although the veteran avers that 
service-connected disabilities have prevented him from 
working since his discharge from service, he did not file a 
claim for TDIU until April 2000.  (The Board notes that the 
veteran was incarcerated from April 1993 until June 1994).  
Further, the veteran did not meet the schedular criteria for 
TDIU until September 30, 1999, the date TDIU was made 
effective.  38 C.F.R. § 4.16(a).  Accordingly, the Board 
finds no basis to award TDIU prior to September 30, 1999.  
The evidence is not so evenly balanced as to raise doubt as 
to any material issue.  38 U.S.C.A. §§ 1155, 5101(a), 5103, 
5103A, 5107; 38 C.F.R. § 3.400.


ORDER

An effective date prior to September 30, 1990 for the award 
of TDIU is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


